     Case 1:20-cv-01217-DAD-SKO Document 15 Filed 02/24/21 Page 1 of 3

 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorney for Plaintiff
     Hendrik Block
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
                                                  )
11   HENDRIK BLOCK,                               )     Case No. 1:20-cv-01217-DAD-SKO
                                                  )
12                  Plaintiff,                    )     PLAINTIFF’S SECOND EX PARTE
13           v.                                   )     APPLICATION FOR RELIEF FROM
                                                  )     SERVICE DEADLINE; ORDER
14   IMAD AHMED ALOUDI dba SHIELDS                )
     FOOD MARKET aka SHIELDS                      )     (Doc. 14)
15   COMMUNITY MARKET, et al.,                    )
16                                                )     Declaration of Tanya E. Moore filed
                    Defendants.                   )     concurrently herewith
17                                                )
                                                  )
18
                                                  )
19                                                )
                                                  )
20                                                )
                                                  )
21
22
23           WHEREAS, the complaint in this matter was filed on August 27, 2020 (Dkt. 1);

24           WHEREAS, Rule 4(m) of the Federal Rules of Civil Procedure provides that all

25   defendants are to be served 90 days from the date the complaint was filed, here November 25,

26   2020;

27           WHEREAS, on November 18, 2020, a clerk’s default was entered against Defendant

28   Imad Ahmed Aloudi dba Shields Food Market aka Shields Community Market;


      PLAINTIFF’S SECOND EX PARTE APPLICATION FOR RELIEF FROM SERVICE DEADLINE; ORDER


                                               Page 1
     Case 1:20-cv-01217-DAD-SKO Document 15 Filed 02/24/21 Page 2 of 3

 1          WHEREAS, Defendant Badr Mohamed Refai, Trustee of the Badr and Amira Refai
 2   Family Trust established on April 16, 2016 (“Defendant”), is the only remaining defendant to
 3   be served in this action;
 4          WHEREAS, Plaintiff has been diligently attempting to serve Defendant with the
 5   Summons and Complaint, but has not been able to effect service on Defendant to date;
 6          WHEREAS, Plaintiff filed a motion for order permitting service by publication (ECF
 7   Doc. 11), but it was denied on February 16, 2021 (ECF Doc. 13);
 8          WHEREAS, this request is made ex parte because the service deadline expires
 9   February 23, 2021;
10          WHEREAS, Plaintiff sent via certified mail with receipt, a waiver of service of
11   summons on February 19, 2021 with complaint, accompanying documents, and letter with
12   instructions to sign, date, and return the waiver of service. However, additional time will be
13   needed to determine if Defendant will respond;
14          WHEREAS, Plaintiff further plans to hire a private investigator to conduct research on
15   Defendant’s whereabouts to effect service on Defendant;
16          WHEREAS, Plaintiff requires a 90-day extension in a further attempt to complete
17   service on Defendant;
18          NOW, THEREFORE, Plaintiff, by and through his counsel, hereby requests that he be
19   given an additional 90 days from the current deadline of February 23, 2021 to May 23, 2021
20   within which to complete service of the complaint on Defendant (or take other appropriate
21   action) in order to exhaust such efforts.
22
     Dated: February 23, 2021                    MOORE LAW FIRM, P.C.
23
24
                                                 /s/ Tanya E. Moore
25                                               Tanya E. Moore
                                                 Attorney for Plaintiff,
26                                               Hendrik Block
27   ///

28   ///


      PLAINTIFF’S SECOND EX PARTE APPLICATION FOR RELIEF FROM SERVICE DEADLINE; ORDER


                                                 Page 2
     Case 1:20-cv-01217-DAD-SKO Document 15 Filed 02/24/21 Page 3 of 3

 1                                               ORDER
 2            Upon request of Plaintiff (Doc. 14), and good cause appearing,
 3            IT IS HEREBY ORDERED that the time within which Plaintiff must serve the
 4   Complaint on Defendant Badr Mohamed Refai, Trustee of the Badr and Amira Refai Family
 5   Trust established on April 16, 2016, is EXTENDED from February 23, 2021 to May 23, 2021.
 6
     IT IS SO ORDERED.
 7
 8   Dated:      February 24, 2021                                /s/   Sheila K. Oberto    .
 9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      PLAINTIFF’S SECOND EX PARTE APPLICATION FOR RELIEF FROM SERVICE DEADLINE; ORDER


                                                  Page 3
